PER CURIAM.
On this appeal from a denial of a motion to vacate judgment and sentence pursuant to CrPR 3.850, the appellant-petitioner argues that where probation is granted “in each case” after conviction upon several independent crimes and one of the sentences of probation is illegal, he must be discharged from all probation. See Fuller v. State, Fla.App.1974, 294 So.2d 367.
We do not agree inasmuch as probation in each case constituted an independent judicial act and there is no relationship other than one based on the fact that they were combined for sentencing.
Affirmed.